Citation Nr: 1621910	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot.

2. Entitlement to an initial rating in excess of 20 percent for surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Travel Board hearing was held in December 2010 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript is of record.

In June 2011, the issue was remanded by the Board for additional development.

In September 2014, the Board denied entitlement to an initial evaluation in excess of 10 percent for a left foot and ankle disorder.  The Veteran appealed.

In a July 2015 Order, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims vacated the September 2014 Board decision. 

In November 2015, the Board remanded the appeal for further development.  It is once again before the Board for review.

As indicated on the title page, the Board has bifurcated the issue on appeal to reflect the fact that the Board is granting an initial 20 percent evaluation but remanding the appeal for additional development and consideration as to whether an initial evaluation in excess of 20 percent is warranted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 20 percent for surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot has more likely than not approximated marked limited motion of the ankle.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent disability rating for service-connected surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's left foot and ankle disorder is currently rated as 10 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  38 C.F.R. § 4.71a.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

At a December 2009 VA examination, the Veteran reported symptoms of pain, weakness, and stiffness in his left ankle.  He stated he had flare-ups several times a week, precipitated by running, walking, jumping, and pulling.  Cold weather also bothered it.  He also reported additional limitation during flare-ups due to pain and weakness and noted that he sometimes wore a custom-fitted left ankle brace.  Left ankle plantar flexion was limited to 28 degrees but improved to 30 degrees after repetitive testing.  Left ankle dorsiflexion was limited to 8 degrees but improved to 10 degrees after repetitive testing.  The Veteran complained of an aching sensation during range of motion testing that increased after repetitive testing.

At a July 2011 VA examination, the Veteran again reported symptoms of pain, weakness, and stiffness associated with his left ankle.  He also reported flare-ups precipitated by prolonged walking, running, and sitting with his legs crossed in that his ankle touched the other knee.  Plantar flexion was limited to 40 degrees with no additional limitation after repetitive testing, but with evidence of pain.  Dorsiflexion was limited to 5 degrees with no additional limitation after repetitive testing.  Functional limitation included needing to shift his weight every 1 to 2 minutes.  The Veteran reported suffering from pain daily.

At a December 2015 VA ankle examination, the Veteran reported that, compared to the prior two VA examinations, there had been no significant worsening but also no improvement.  He again reported flare-ups and functional loss which he described as pain in the front ankle and in the heel of the foot when stepping down and which hurt more when walking on uneven terrain.  The Veteran noted that the flare-ups occurred after standing on his feet for two minutes or more.  Initial range of motion revealed 0 to 5 degrees of dorsiflexion and normal plantarflexion.  The examiner estimated that after repetitions, with repeated use over a period of time, and during flare-ups, weakness and/or lack of endurance would significantly limit functional ability, resulting in zero degrees of dorsiflexion but normal plantarflexion.

Based on the above, the Board finds that at least an initial 20 percent rating is warranted for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  At the December 2015 VA examination, the Veteran exhibited at most 5 degrees of dorsiflexion and the examiner estimated that during flare-ups, after repetitions, and with repeated use over a period of time, dorsiflexion would be reduced to zero degrees.  Because such circumstances would likely occur very often - again, the Veteran reported flare-ups occurring after only two minutes of standing - for all practical purposes, the Veteran's left ankle usually exhibits zero degrees of dorsiflexion.  In other words, given that a normal range of motion includes 20 degrees of dorsiflexion, the Veteran essentially has no ability to dorsiflex his left ankle.  See 38 C.F.R. § 4.71, Plate II.  As such, the Board finds it reasonable to describe the impairment as "marked."  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.

Moreover, this level of impairment appears to have existed throughout the appeal period.  The December 2009 and July 2011 VA examinations revealed 8 and 5 degrees of dorsiflexion, respectively, and at both examinations the Veteran reported frequent flare-ups which were precipitated by walking and running, among other activities.  At the December 2015 VA examination, the Veteran reported that since the prior examinations there had been no significant worsening and no improvement.  Hence, it is likely that the December 2015 examiner's estimate that during flare-ups, after repetitions, and with repeated use over a period of time, dorsiflexion would be reduced to about zero degrees is applicable to the entire appeal period.

Based on the above, the Board finds that an initial 20 percent evaluation is warranted for marked limited movement of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As noted above in the introduction section, consideration of whether a rating in excess of 20 percent, is warranted, to include on an extraschedular basis, is deferred pending further development below.


ORDER

Entitlement to an initial 20 percent rating for surgical intervention for a cyst removal from the heel and cartilage removal from lateral left foot is granted, subject to the regulations governing payment of monetary awards.


REMAND

As indicated above, the Veteran's service-connected disability involves not only limited movement of the ankle, but also symptoms involving the heel and foot.  Accordingly, in November 2015, the Board directed a VA examiner to evaluate both the ankle and the foot.  As to the foot, the Board directed the examiner, in pertinent part, to address whether pain or weakness significantly limited functional ability during flare-ups or when used repeatedly over a period of time.  The examiner was to also determine whether the disability exhibited any weakened movement, excess fatigability or incoordination, and to express such determinations in terms of additional range of motion loss.

While the December 2015 VA examiner noted that pain, weakness, fatigability or incoordination limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, he did not express such limitation in terms of additional range of motion loss.  He also failed to address whether there was any other functional loss during flare-ups or when the foot was used over a period of time.  Stegall v. West, 11 Vet. App. 268 (1998).  To the extent there is additional impairment not already attributable to the left ankle, the Veteran may be entitled to a higher initial rating, thus, a clarifying addendum opinion is required.

In addition, the December 2015 Foot Disability Benefit Questionnaire reflects that some general questions regarding foot deformities were left unanswered, to include those relating to pes planus, hammer toes, pes cavus, malunion or nonunion of tarsal or metatarsal bones.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the December 2015 VA Foot Disability Benefit Questionnaire or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The VA examiner should provide a clarifying addendum opinion addressing the previously noted pain, weakness, fatigability and/or incoordination that resulted in limited functional ability during flare-ups or when the foot is used repeatedly over a period of time, and express any such additional impairment in terms of additional range of motion loss.  The examiner should clarify the extent to which the identified impairment is distinct from and in addition to the impairment already described in the December 2015 VA Ankle Disability Benefit Questionnaire.

The examiner should also ensure that the entire Foot Disability Benefit Questionnaire is completed, to include addressing whether the Veteran's left foot exhibited pes planus, hammer toes, pes cavus, malunion or nonunion of tarsal or metatarsal bones.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  This should include consideration of whether extraschedular referral is indicated.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


